EXHIBIT 10.3


AMENDMENT No. 2
TO THE
FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
HAMILTON LANE ADVISORS, L.L.C.




This AMENDMENT No. 2 TO THE FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF HAMILTON LANE ADVISORS, L.L.C. is entered
into as of June 13, 2018 by Hamilton Lane Incorporated (the “Managing Member”).
Capitalized terms used herein but not otherwise defined herein shall have the
meaning ascribed to them in that certain Fourth Amended and Restated Limited
Liability Company Agreement of Hamilton Lane Advisors, L.L.C., dated as of March
6, 2017, by and among the Managing Member, Hamilton Lane Advisors, Inc., the
Company, Hamilton Lane Advisors, L.L.C., HL Management Investors, LLC, HLA
Investments, LLC and the other persons and entities party thereto, as amended
prior to the date hereof (the “Operating Agreement”).


WHEREAS, the Managing Member has the right to amend the Operating Agreement;


WHEREAS, the Operating Agreement contemplates tax distributions being made to
its members;


WHEREAS, the Managing Member wishes to clarify the procedures for calculating
tax distributions;


NOW, THEREFORE, intending to be legally bound hereby, the Managing Member hereby
amends the Operating Agreement as follows:


1.
Section 6.4(a) of the Operating Agreement is hereby amended and restated in its
entirety to read as follows:



(a)      Subject to the limitations set forth in any indenture or other credit,
or other financing and warehousing or similar agreement governing indebtedness
or other liabilities of the Company or any of its subsidiaries, and subject to
Section 6.4(c), as soon as practicable following the end of each Quarterly
Estimated Tax Period of each Taxable Year, the Company shall, to the extent of
available cash of the Company, make a distribution in cash (each, a “Tax
Distribution”), pro rata in accordance with the Percentage Interests in effect
on the date of such Tax Distribution, after adjusting for distributions required
under Section 6.4(c) and considering offsetting impact to distributions to
transferees, in an amount equal to the greater of (1) the excess of (i) (x) the
taxable income of the Company attributable to such period and all prior
Quarterly Estimated Tax Periods in such Taxable Year, based upon (I) the
information returns filed by the Company, as amended or adjusted to date, and
(II) estimated amounts, in the case of periods for which the Company has not yet
filed information returns (determined by disregarding any adjustment to the
taxable income of any Member that arises under Code section 743(b) and is
attributable to the acquisition by such Member of an interest in the Company in
a transaction described in Code section 743(a)), multiplied





--------------------------------------------------------------------------------





by (y) the Assumed Tax Rate, over (ii) the aggregate amount of Tax Distributions
made by the Company with respect to such Taxable Year, regardless of when made,
or (2) the amount necessary when paid to all the Members pro rata that will
result in a payment to HLI sufficient to enable HLI to pay its actual tax
liabilities (including estimated taxes) and all its other expenses and
liabilities (including, but not limited to, its obligations under the Tax
Receivable Agreement).


2.
The definition of “Quarterly Estimated Tax Periods” in Section 2.1 of the
Operating Agreement is hereby amended and restated in its entirety to read as
follows:



“Quarterly Estimated Tax Periods” means the three calendar month periods with
respect to which Federal quarterly estimated tax payments are made. The first
such period begins on January 1 and ends on March 31. The second such period
begins on April 1 and ends on June 30. The third such period begins on July 1
and ends on September 30. The fourth such period begins on October 1 and ends on
December 31.


3.
Except as explicitly modified by Sections 1 and 2 above, the other provisions,
terms and conditions of the Operating Agreement are and will remain in full
force and effect. On and after the Effective Date, each reference in the
Operating Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference to the Operating Agreement
in any other agreements, documents, or instruments executed and delivered
pursuant to, or in connection with, the Operating Agreement, will mean and be a
reference to the Operating Agreement as amended by this Amendment.



*    *    *







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned Managing Member has caused this Amendment
No. 2 to be duly executed and delivered as of the date first set forth above.
                    
HAMILTON LANE INCORPORATED
 
 
By:
/s/ Randy Stilman
 
Name: Randy Stilman
 
Title: Chief Financial Officer
 
 








